Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered May 16, 2003, convicting defendant, upon his plea of guilty, of criminal possession of marijuana in the first *199degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of one year, unanimously affirmed.
In view of our affirmance of defendant’s Bronx County conviction (People v Deir, 15 AD3d 198 [2005]), there is no basis for reversal. Concur — Mazzarelli, J.E, Ellerin, Nardelli, Gonzalez and Catterson, JJ.